Case 2:15-cv-00308-RWS Document 298 Filed 11/05/18 Page 1 of 3 PageID #: 10747



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 RED LION MEDICAL SAFETY, INC., et al.
                                                           Civil Action No. 2:15-cv-308-RWS

                                      Plaintiffs,

                                                           JURY TRIAL DEMANDED
                        -v-

 GENERAL ELECTRIC COMPANY, et al.

                                      Defendants.

                          NOTICE OF APPEARANCE OF COUNSEL

        Please take notice that the following attorney is entering an appearance for Plaintiffs Red

 Lion Medical Safety, Inc. (“Red Lion”): Carson Young, State Bar No. 24106613, of McKool

 Smith PC, 300 Crescent Court, Suite 1500 Dallas, TX 75201, Telephone (214) 978-4000, Fax

 (214) 978-4044, E-mail: cyoung@mckoolsmith.com. Mr. Young is currently admitted to practice

 in the Eastern District of Texas.

 Dated: November 5, 2018                      Respectfully submitted,

                                                     /s/ Carson Young
                                                     Samuel F. Baxter
                                                     Texas State Bar No. 01938000
                                                     sbaxter@mckoolsmith.com
                                                     Jennifer L. Truelove
                                                     jtruelove@mckoolsmith.com
                                                     MCKOOL SMITH P.C.
                                                     104 East Houston, Suite 300
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 923-9000
                                                     Facsimile: (903) 923-9099

                                                     John C. Briody
                                                     jbriody@mckoolsmith.com
                                                     Radu A. Lelutiu
Case 2:15-cv-00308-RWS Document 298 Filed 11/05/18 Page 2 of 3 PageID #: 10748



                                         rlelutiu@mckoolsmith.com
                                         James H. Smith
                                         jsmith@mckoolsmith.com
                                         MCKOOL SMITH P.C.
                                         One Bryant Park, 47th Floor
                                         New York, New York 10036
                                         Telephone: (212) 402-9400
                                         Facsimile: (212) 402-9444

                                         Carson Young
                                         Texas State Bar No. 24106613
                                         cyoung@mckoolsmith.com
                                         MCKOOL SMITH P.C.
                                         300 Crescent Court, Suite 1500
                                         Dallas, TX 75201
                                         Telephone: (214) 978-4000
                                         Facsimile: (214) 978-4044

                                         Paul F. Ferguson, Jr.
                                         cferguson@thefergusonlawfirm.com
                                         THE FERGUSON LAW FIRM
                                         350 Pine Street, Suite 1440
                                         Beaumont, TX
                                         Telephone: (409) 832-9700
                                         Facsimile: (409) 832-9700

                                         Paul Bartlett, Jr.
                                         paul@paulbartlettjr.com
                                         203 Zornia Drive
                                         San Antonio, Texas 78213
                                         Telephone: (210) 341-6703
                                         Facsimile: (210) 525-8011

                                         Nina Cortell
                                         nina.cortell@haynesboone.com
                                         Anne Johnson
                                         anne.johnson@haynesboone.com
                                         Ryan Paulsen
                                         ryan.paulsen@haynesboone.com
                                         HAYNES AND BOONE, LLP
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone: (214) 651-5000
                                         Facsimile: (214) 651-5940

                                         ATTORNEYS FOR PLAINTIFFS
Case 2:15-cv-00308-RWS Document 298 Filed 11/05/18 Page 3 of 3 PageID #: 10749



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who

 have consented to electronic services on this the 5th day of November, 2018. Local Rule CV-

 5(a)(3)(A).

                                                     /s/ Sam Baxter
